  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BRENT JACOBY,                    )
                                 )
     Plaintiff,                  )
                                 )   CIVIL ACTION NO.
     v.                          )     2:15cv367-MHT
                                 )         (WO)
COMMISSIONER THOMAS,             )
et al.,                          )
                                 )
     Defendants.                 )

                         ORDER

    On January 11, 2019, the Eleventh Circuit remanded

this action to the district court with the following

instructions:

    "This appeal is REMANDED, sua sponte, to the
    district court for the limited purpose of
    determining: (1) whether Appellant Brent Jacoby
    filed a prior, timely notice of appeal, and (2)
    if not, whether he merits reopening of the appeal
    period under Federal Rule of Appellate Procedure
    4(a)(6). Mr. Jacoby’s notice of appeal, dated
    October 20, 2018, is untimely to appeal from the
    district court’s August 29, 2018 order granting
    summary judgment to the defendants on his 42
    U.S.C. § 1983 complaint. 28 U.S.C. § 2107(a);
    Fed. R. App. P. 4(a)(1)(A), (c)(1); Green v.
    Drug Enf’t Admin., 606 F.3d 1296, 1300-01 (11th
    Cir. 2010); see also Daniels v. United States,
    809 F.3d 588, 589 (11th Cir. 2015).

    "However, in his notice of appeal, Mr. Jacoby
    indicates that his mail was not reaching the
    district court and that his mail had been two or
    three weeks late in getting to him.      He also
    states that he filed a prior notice of appeal in
    the case, though no such notice had been
    docketed. Thus, there are factual questions as
    to whether Mr. Jacoby filed a prior, timely
    notice of appeal, and if he did not, whether
    reopening of the appeal period under Fed. R.
    App. P. 4(a)(6) is merited.     Fed. R. App. P.
    4(a)(6); Sanders v. United States, 113 F.3d 184,
    186 n.2, 187 (11th Cir. 1997).

    "Upon making its determinations, the district
    court shall return the case, as supplemented, to
    this Court for further proceedings."

11th Circuit Remand Order (doc. no. 72).

    The court first turns to whether plaintiff Jacoby

filed a prior, timely notice of appeal.    Upon careful

review of the record, it appears that on August 1, 2018,

he filed a document entitled “Motion for a Continuance

To File Objections and or a Notice of Appeal of the

Magistrate Judge Recommendations to dismiss my Claim in




                           2
Whole” (doc. no. 63).1        The clerk of court docketed this

filing as a “motion for continuance to file objections”

but did not treat it as a containing a notice of appeal,

and this court did not recognize it as an appeal notice

at the time.     However, even if the court back then had

treated that document as containing a notice of appeal

(or even were to do so now), the notice would not benefit

Jacoby now.      The notice was filed after entry of the

magistrate    judge’s   recommendation      but    about   a   month

before   entry    of    the   final     judgment    adopting     the

recommendation.         Because       the   magistrate     judge’s

recommendation was not final and appealable, the notice

of appeal “was not valid to perfect the appeal as of the

date of the district court's judgment.”              Perez-Priego



    1. Under the “mailbox rule,” the court deems the
notice of appeal filed on the date Jacoby delivered it
to the prison authorities for mailing. See United States
v. Hughes, 432 F. Supp. 2d 1250, 1251 n.1 (M.D. Ala.
2006) (Thompson, J.).     Because Jacoby affirmed in a
certificate of service that he mailed the document on
that date, the court treats the document as having been
filed on that date.
                            3
v. Alachua Cty. Clerk of Court, 148 F.3d 1272, 1273 (11th

Cir. 1998).   Therefore, the court concludes that, while

Jacoby did file an earlier notice of appeal, it was not

a timely appeal as to the judgment he now seeks to

overturn.

    Turning   to   the   second   issue,   Federal   Rule   of

Appellate Procedure 4(a)(6) allows the district court to

“reopen the time to file an appeal for a period of 14

days after the date when its order to reopen is entered,”

but only if the court makes certain findings.        The court

must find: (A) that the moving party did not receive

notice under Federal Rule of Civil Procedure 77(d)2 of

the entry of the judgment within 21 days after entry; (B)

that the motion is filed within 180 days after the entry

of judgment or 14 days after the moving party receives



    2. Rule 77(d) requires the clerk, immediately after
entering an order or judgment, to “serve notice of the
entry, as provided in Rule 5(b), on each party who is not
in default for failing to appear. The clerk must record
the service on the docket.”

                             4
notice   under    Rule   77(d)    of   the   entry,   whichever    is

earlier; and (C) that no party would be prejudiced by

reopening the time to file an appeal.              See Fed. R. App.

P. 4(a)(6).      Even if all three conditions are met, “the

district court may, in its discretion, deny a motion to

reopen.”     Watkins v. Plantation Police Dep’t, 733 F.

App’x 991, 995 (11th Cir. 2018).

    On October 20, 2018, Jacoby filed his “second notice

of appeal” (doc. no. 67) from the court’s August 29,

2018,    judgment   (doc.   no.    66).3      In   the   notice,   he

represents that his mail has been handled improperly and

repeatedly delivered two to three weeks late, preventing

him from receiving timely notice of the judgment.                  See



    3. Under the “mailbox rule,” the court deems the
notice of appeal filed on the date Jacoby delivered it
to the prison authorities for mailing. See United States
v. Hughes, 432 F. Supp. 2d 1250, 1251 n.1 (M.D. Ala.
2006) (Thompson, J.). The notice was sent with a cover
letter dated October 19, 2018, but he signed the notice
of appeal on October 20, 2018.  The court concludes that
October 20, 2018 was the day he delivered the letter for
mailing.

                                  5
Notice of Appeal (doc. no. 67).4          However, he does not

state the date upon which he received the court’s August

29 judgment.     The docket sheet shows that the judgment

was mailed to Jacoby at Bibb Correctional Facility on the

day it was entered.

     Without knowing when Jacoby received the judgment,

the court cannot determine whether it may, under Rule

4(a)(6), reopen the time for an appeal.         In particular,

although it is clear that Jacoby’s second notice of

appeal came within 180 days of the entry of judgment, it

is not clear (1) whether Jacoby received notice of the

judgment within 21 days of entry, or (2) whether he filed

his second notice of appeal within 14 days of receiving

notice of the judgment.      That information is necessary

to   determine   whether   Jacoby   has   satisfied   the   time

periods in Rule 4(a)(6)(A) and (B).




    4. He previously represented that his mail was
“always” delivered seven to 15 days late. See Motion for
Continuance and Notice of Appeal (doc. no. 63).
                            6
                                ***

     Considering    the    foregoing,     it    is   ORDERED   that

plaintiff Brent Jacoby is allowed until March 27, 2019,

to submit to this court any evidence of the “exact date”

he   received   notice    of   the    court’s   August   29,   2018,

judgment (doc. no. 66).          If plaintiff Jacoby files a

statement as evidence, the statement should be sworn,

that is, under oath, or should be presented in the form

of a declaration under penalty of perjury pursuant to 28

U.S.C. § 1746.     If the court does not hear from plaintiff

Jacoby within the time allowed, the court will assume

that his appeal was untimely.

     DONE, this the 27th day of February, 2019.

                                  /s/ Myron H. Thompson
                               UNITED STATES DISTRICT JUDGE




                                 7
